Citation Nr: 1225113	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for median mononeuropathy with osteoarthritis from a fracture of the left wrist, prior to May 9, 2005, and since September 1, 2005.

2.  Entitlement to an initial disability rating in excess of 10 percent for the left upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, and from January 1982 to November 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan, which granted an increased disability rating of 20 percent disabling for the service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist, effective April 27, 2004. 

Subsequently, an October 2005 rating decision granted a total temporary disability rating (100 percent) for convalescence from May 9, 2005, to August 31, 2005, for the Veteran's service-connected median neuropathy with osteoarthritis from a fracture of the left wrist.  38 C.F.R. § 4.30 (2011). 

In April 2008, the Board remanded the Veteran's appeal to the RO for further development.  After such development was completed, the RO issued an August 2009 rating decision granting a separate 10 percent rating for left upper extremity peripheral neuropathy, effective September 29, 2008, and a separate 10 percent rating for left upper extremity surgical scars, effective September 29, 2008.  As this did not constitute a grant of the full benefit sought on appeal, the Board retained jurisdiction over the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2010 decision, the Board granted the Veteran an increased disability rating of 30 percent for his service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist.  The Board then denied entitlement to a disability rating in excess of 30 percent for median mononeuropathy with osteoarthritis from a fracture of the left wrist, denied entitlement to an initial disability rating in excess of 10 percent for the left upper extremity peripheral neuropathy, and denied entitlement to an evaluation in excess of 10 percent disabling for the left upper extremity surgical scars.  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In August 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion"), the substance of which will be addressed further below.  An Order of the Court dated that same month granted the motion and vacated the portion of the Board's December 2010 decision that denied entitlement to a disability rating in excess of 30 percent for median mononeuropathy with osteoarthritis from a fracture of the left wrist, and that denied entitlement to an initial disability rating in excess of 10 percent for the left upper extremity peripheral neuropathy.  The Court then remanded these matters to the Board for compliance with the instructions in the Joint Motion.  The Court left the Board's decision denying entitlement to an evaluation in excess of 10 percent disabling for the left upper extremity surgical scars undisturbed.  

The Board notes that additional medical evidence was submitted after the certification of this appeal to the Board in September 2009, and no waiver from the Veteran was received.  However, these records make no mention of the Veteran's left wrist or left arm - the issues currently on appeal.  These records are in no way pertinent or relevant to the appeal.  Accordingly, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

In April 2008, the Board remanded the Veteran's appeal so that he could be afforded a new VA examination to assess the current severity of his service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist.  In its remand directives, the Board directed that the VA examiner specifically address the neurological manifestations of that disability.  Pursuant to the Board's remand directive, in September 2008, the Veteran was provided a new VA examination.  However, as pointed out in the August 2011 Joint Motion, the September 2008 VA examiner did not conduct a thorough and complete neurological examination of the Veteran's left wrist, as directed by the Board in its April 2008 remand directives.  Specifically, the September 2008 VA examination report included no comment with regard to which nerve(s) were affected by the Veteran's left wrist disability or with regard to the degree of severity of any paralysis of those nerves.  The VA examiner noted that there was no paralysis "of any muscles," but it is unclear if that finding encompassed a description of the nerves.  Further, the September 2008 VA examination report did not contain any assessment of tropic changes or sensory abnormalities.  The examination noted that the Veteran's "Tinel sign is positive on the left wrist;" however, this statement alone is not specific enough to assist the Board with a proper rating evaluation.

A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  Here, there has not been substantial compliance with the Board's April 2008 remand directives.  Therefore, the Board must remand the appeal again in order for the RO/AMC to provide the Veteran with another VA neurological examination to assess the current severity of the service-connected left wrist disability.  The Board further finds that since it is remanding the left wrist disability claim for a neurological examination, a neurological examination regarding the left upper extremity peripheral neuropathy claim should also be obtained, as no neurological examination was provided prior to the grant of service connection for this claim.    

Additionally, the Veteran's last VA joints examination to assess the current severity of his service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist was in September 2008.  The Board finds that this VA examination is inadequate to assess the Veteran's current level of severity, since this examination is almost four years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Grand Rapids, Michigan, are dated from June 2005.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Grand Rapids, Michigan, VAMC since June 2005 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, the RO/AMC shall provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5214.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the left wrist.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the left wrist, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the left wrist is used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his left wrist.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After obtaining the above records, the RO/AMC shall provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist and his service-connected left upper extremity peripheral neuropathy.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 8514, 8515, and 8516.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Specifically, the VA examiner should address:
a) The nerve(s) affected by the service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist, and the severity of any paralysis of those nerves.
b) The nerve(s) affected by his service-connected left upper extremity peripheral neuropathy, and the severity of any paralysis of those nerves.
c) If the Veteran is found to have neuropathy in his left wrist that equates to paralysis of the musculospiral nerve (the radial nerve), an opinion should be 	provided as to whether the paralysis is complete or incomplete.  If incomplete paralysis, an opinion should be provided as to whether it is mild, moderate, or severe incomplete paralysis.  
d) If the Veteran is found to be ankylosis of the left wrist, an opinion should be provided as to whether it is favorable or unfavorable anklyosis.  
e) Provide an assessment of trophic changes and/or sensory abnormalities in the left wrist.
f) Provide an assessment of trophic changes and/or sensory abnormalities in the left upper extremity.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After undertaking any additional development deemed to be appropriate, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


